                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


ANTONIO BUCKMAN,

                 Plaintiff,

v.                                           Case No. 3:19-cv-953-MMH-PDB

GEORGE EMANOILIDIS,

                 Defendant.
______________________________

                                  ORDER

                                 I. Status

     Plaintiff Antonio Buckman, an inmate of the Florida penal system,

initiated this action by filing a Complaint (Doc. 1) on August 16, 2019. He

named Sergeant Brett Warner, Officer Lucas Karr, Officer Hall, Lieutenant

Stephen Thompson, and Dr. G. Emanoilidis1 as Defendants. Pursuant to a

stipulation, the Court dismissed with prejudice the claims against Defendants

Hall, Karr, Thompson, and Warner. See Order (Doc. 52). Thus, the only claim




     1In the Complaint, Buckman misspelled Defendant’s surname as
“Emanoilieds.” Doc. 1 at 1. The Court uses the correct spelling here.
remaining before the Court is Buckman’s Eighth Amendment deliberate

indifference claim against Defendant Emanoilidis.

      Before the Court is Emanoilidis’ Motion for Summary Judgment. See

Defendant Dr. George Emanoilidis’ Motion for Final Summary Judgment and

Incorporated Memorandum of Law (Doc. 45; Motion). The Court advised

Buckman that the granting of a motion for summary judgment would be an

adjudication of his claims that could foreclose subsequent litigation of the

matter and allowed him to respond. See Order (Doc. 6). On June 1, 2021,

Buckman filed a notice stating the following – “Please be advised that I do not

wish to respond to the Defendant’s Motion and I seek that this case is officially

closed.” Doc. 56. Thus, the Court deems unopposed Emanoilidis’ Motion.

However, “the district court cannot base the entry of summary judgment on

the mere fact that the motion [is] unopposed but, rather, must consider the

merits of the motion.” United States v. One Piece of Real Property Located at

5800 SW 74th Ave., Miami, Fla., 363 F.3d 1099, 1101 (11th Cir. 2004) (citation

omitted). As such, the Court “must still review the movant’s citations to the

record to determine if there is, indeed, no genuine issue of material fact.” Mann

v. Taser Int’l Inc., 588 F.3d 1291, 1303 (11th Cir. 2009) (citation omitted). In




                                       2
doing so and for the reasons below, Defendant Emanoilidis’ Motion is due to be

granted.

   II. Summary of Buckman’s Allegations and Emanoilidis’ Motion2

      Buckman alleges that on December 8, 2017, he declared a psychological

emergency to Defendants Warner, Karr, and Hall and threatened to cut

himself. Doc. 1 at 8. According to Buckman, when the individuals failed to

provide him with assistance, he cut his left wrist, began tapping on his cell

window, and yelled that he had a psychological emergency, so that he could

receive mental health assistance. Id. at 13. He asserts that about 10 minutes

later and in retaliation for his declared psychological emergency, Defendants

Thompson and Warner approached his cell and ordered Buckman to relinquish

his property for placement on 72-hour property restriction. Id.

      Buckman contends that Emanoilidis, the facility’s mental health

director, then approached Buckman’s cell “to initiate a ([Crisis Intervention

Technique]),” during which Buckman allegedly showed Emanoilidis that he

had cut his left wrist and advised Emanoilidis that he was declaring a

psychological emergency. Id. According to Buckman, Emanoilidis “stated that

[Buckman]’s psych-emergency would be taken care of after Plaintiff




      2 Because this cause is before the Court on Emanoilidis’ Motion, the
Court focuses its summary on the allegations and claims against him.
                                      3
relinquished his property to the prison officials to be placed on 72[-]hour

property restriction.” Id. at 14. Buckman alleges that he advised Emanoilidis

“that there was no legitimate reason as to why [he] was being placed on 72[-

]hour property restriction and that [he] had a psych-emergency.” Id.

      Buckman contends that correctional officials began filming him in

anticipation of a potential use of force. He asserts that he agreed to comply

with strip-search and handcuffing procedures, but during the strip search,

“Warner lied by stating that [Buckman] was not conducting a proper strip

search,” and thus, Thompson ordered officials to use chemical agents on

Buckman. Id. Buckman maintains that while he was in the decontamination

shower, “he informed [] Emanoilidis that he still had a psychological

emergency,” and he “further informed [] Emanoilidis of his psychological

problems of being under extreme stress, that he was hearing voices, and was

having suicidal and homicidal thoughts and needed to be placed in the SHOS[3]

cell or he was gonna cut again.” Id. at 15. According to Buckman, Emanoilidis

“disregarded” his “threat to self-harm himself again and refused to place

[Buckman] in the SHOS cell.” Id. Instead, Buckman asserts that Emanoilidis

“informed [] Thompson that [Buckman]’s issue[] was a security problem which

caused [him] to start self inflicting cuts to his left wrist in front of []



      3   Self-Harm Observation Status.
                                      4
Emanoilidis.” Id. Buckman alleges that he was “denied medical treatment or

to be seen by medical for his cuts and was escorted back to his cell.” Id.

      Based on these facts, Buckman alleges that Emanoilidis was deliberately

indifferent to his serious mental health needs. Id. at 10. He states: “The acts

and omissions of [] Emanoilidis[’] deliberate disregard[] of Plaintiff’s mental

health needs from safety of self-harm was intentional, harmful and reckless

that was so grossly incompetent and inadequate as to shock the conscience or

to be intolerable to fundamental fairness that violates the Eighth

Amendment.” Id. He contends that Emanoilidis “ignored [Buckman’s] threat

which caused [him] to cut himself several times.” Id. As relief, Buckman seeks

a declaratory judgment, compensatory and punitive damages, and any other

relief deemed just and proper. Id. at 18.

      In his Motion, Emanoilidis asserts, inter alia, that he is entitled to

summary judgment because Buckman cannot establish a constitutional

violation.4 Motion at 12-18. He argues that he fulfilled his duties to conduct a




      4Emanoilidis also argues he is entitled to qualified immunity; 42 U.S.C.
§ 1997e(e) bars Buckman’s claims for compensatory and punitive damages;
Buckman’s claims for declaratory relief fail; and Buckman’s settlement
agreement with the Co-Defendants bars his claims against Emanoilidis. See
generally Motion. Because on the undisputed facts Buckman fails to establish
a genuine issue of fact as to his claim that Emanoilidis violated his
constitutional rights, the Court only addresses that argument.

                                        5
thorough mental health evaluation of Buckman and based on his training and

professional judgment, Buckman did not pose a significant risk of self-harm to

warrant placement on SHOS. Id. at 17. In support of his Motion, Emanoilidis

provides his own Declaration, in which he states, in pertinent part:

                  On December 8, 2017, Florida State Prison’s
            prison security staff requested that a member of
            Florida State Prison’s mental health department
            perform Crisis Intervention Techniques (“CIT”) on
            Plaintiff. CIT entails that before prison security staff
            use force against a noncompliant inmate, prison
            security staff notifies a mental health professional to
            talk to the inmate and de-escalate the situation.
            Prison security staff was placing Plaintiff on property
            restriction for a disciplinary violation and he was not
            complying. Property restriction is a disciplinary
            infraction in which an inmate’s state and personal
            property are removed from his cell for 72 hours. At
            approximately 3:11 p.m., I went to Plaintiff’s cell,
            B1212. When I arrived, Lieutenant Stephen
            Thompson was standing outside Plaintiff’s cell and
            Sergeant Simon Wilson was recording the incident on
            a hand-held camera. In an effort to deescalate the
            situation, I talked to Plaintiff. He yelled that he was
            claiming a psychological emergency and that prison
            security staff were retaliating against him for
            declaring a psychological emergency. He threatened to
            cut himself if his psychological emergency was not
            addressed. I told him that I was the mental health
            director and that I was there to perform Crisis
            Intervention Techniques and deescalate the situation.
            I advised him to first comply with Lieutenant
            Thompson’s order and then he would be removed from
            his cell and I would address his psychological
            emergency. I asked Plaintiff if he would agree to
            comply with Lieutenant Thompson’s order. Plaintiff
            agreed to comply. Lieutenant Thompson told Plaintiff
                                       6
that they were going to take him to the
decontamination shower and then he would speak
with me. Plaintiff changed his mind. He refused to
provide his state issued property to Lieutenant
Thompson and Lieutenant Thompson called other
security staff to remove Plaintiff from his cell. As the
situation escalated, I left the area immediately outside
of Plaintiff’s cell. At no point, during this interaction
did Plaintiff tell me that he had previously cut himself,
show me any of his self-inflicted cuts, or tell me that
he possessed a weapon to cut himself.

       I next saw Plaintiff at about 3:47 p.m. At this
time, Lieutenant Thompson took me to the
decontamination shower to evaluate Plaintiff. I came
to address his psychological emergency and conduct a
Post Use of Force evaluation. At this point, Plaintiff
was only in his boxers. I did not see any weapons or
objects that Plaintiff could use to harm himself in the
decontamination shower. Plaintiff repeatedly stated
that he was homicidal and suicidal. He complained
about the conditions of his cell. He stated that another
inmate had hung himself in Plaintiff’s cell, that his
window would not close, and his cell had rats. He
threatened to cut himself if he was not placed in a self-
harm observation status (“SHOS”) cell. Based upon
Plaintiff’s   presentation,     demeanor,     and    my
assessment, I did not perceive Plaintiff to pose a
significant risk of self-harm to warrant placement in a
SHOS cell. Accordingly, I told Lieutenant Thompson
that Plaintiff was a security issue and needed to be put
back in his cell. Upon hearing this, Plaintiff scratched
his left wrist three times with a tiny object. I did not
see the tiny object before he began to scratch himself
and he did not tell me that he possessed any object that
he could use to inflict self-harm.

     My decision not to place Plaintiff in a SHOS cell
was solely based on my professional training and
judgment. When an inmate is placed on SHOS, he is
                           7
removed from [his] normal cell and placed in a bare
cell with only a suicide mattress and blanket. The
inmate is observed every fifteen minutes by a
healthcare professional. The inmate is also evaluated
by a mental health professional and released when it
is determined that the inmate is no longer at risk for
self-harm. At times, inmates will feign illness to gain
SHOS admission. Placing an inmate in an SHOS cell
is a case by case determination. When making this
determination, I assess the psychological needs of the
inmate and provide him with the appropriate
treatment according to my psychological training and
education, not the inmate's preferred course of
treatment. I evaluate an inmate’s risk for serious self-
harm and whether SHOS would be required to further
stabilize the inmate’s mental health symptoms. If it is
necessary to place an inmate in a SHOS cell, I place
an inmate in the SHOS cell.

      I did not find it necessary to place Plaintiff in a
SHOS cell on December 8, 2017. While Plaintiff stated
that he was homicidal and suicidal, he did not
elaborate on why he felt this way. While Plaintiff
appeared angry and agitated, his speech was coherent,
he made socially appropriate eye contact, and there
was no evidence of delusions. I noted that he did not
have any significant mental impairment. In my
professional opinion, he was upset about being placed
on property restriction and was making threats to be
placed on SHOS to control his housing assignment. I
did not find that he posed a significant risk of self-
harm to warrant placement in a SHOS cell. I
recommended that Plaintiff be seen by his case
manager for a follow-up. I did not believe that there
was evidence of acute mental illness.

      I had no further involvement with Plaintiff
regarding this incident.



                           8
                  As the Psychological Services Director, I am not
            involved in prison security, such as searching inmates
            for weapons. I do not oversee or supervise the prison
            security staff.

Motion Ex. 6 at 4-8. Attached to the Declaration are Buckman’s medical

records, including his mental health evaluation. See id. at 10-16. Emanoilidis

also provides video surveillance footage of his encounters with Buckman; as

well as, a transcript of Buckman’s deposition testimony (Motion Ex. 2);

Charging Disciplinary Report Log # 205-172793 (Motion Ex. 3); Report of Force

Used (Motion Ex. 4); Incident Report (Motion Ex. 5); and a copy of the

Settlement and Release of All Claims between Buckman and the remaining

Co-Defendants (Motion Ex. 7).

                    III. Summary Judgment Standard

      Rule 56 instructs that “[t]he court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Rule 56(a). The record

to be considered on a motion for summary judgment may include “depositions,

documents, electronically stored information, affidavits or declarations,

stipulations (including those made for purposes of the motion only),

admissions, interrogatory answers, or other materials.” Rule 56(c)(1)(A). An

issue is genuine when the evidence is such that a reasonable jury could return

a verdict in favor of the nonmovant. Mize v. Jefferson City Bd. of Educ., 93
                                       9
F.3d 739, 742 (11th Cir. 1996) (quoting Hairston v. Gainesville Sun Publ’g

Co., 9 F.3d 913, 919 (11th Cir. 1993)).

      The party seeking summary judgment bears the initial burden of

demonstrating to the court, by reference to the record, that there are no

genuine issues of material fact to be determined at trial. See Clark v. Coats

& Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). “When the non-moving party

bears the burden of proof on an issue at trial, the moving party need not

‘support its motion with affidavits or other similar material negating the

opponent’s claim,’ Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986), in order

to discharge this initial responsibility.” Gonzalez v. Lee Cnty. Hous. Auth.,

161 F.3d 1290, 1294 (11th Cir. 1998). Instead, the moving party simply may

demonstrate “that there is an absence of evidence to support the nonmoving

party’s case.” Id.

      “When a moving party has discharged its burden, the non-moving party

must then go beyond the pleadings, and by its own affidavits, or by

depositions, answers to interrogatories, and admissions on file, designate

specific facts showing that there is a genuine issue for trial.” Jeffery v.

Sarasota White Sox, Inc., 64 F.3d 590, 593-94 (11th Cir. 1995) (internal

citations and quotation marks omitted). Substantive law determines the

materiality of facts, and “[o]nly disputes over facts that might affect the

                                          10
outcome of the suit under the governing law will properly preclude the entry

of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).

      If the non-moving party does not oppose a summary judgment motion,

then the court may grant the unopposed motion after due consideration of the

merits and the evidence presented. See Howard v. Gee, 538 F. App’x. 884, 890

(11th Cir. 2013) (affirming denial of unopposed motion for summary judgment

where court gave “due consideration to the merits” of defendants’ motion “and

the evidence presented”); see also Fed. R. Civ. P. 56(e)(3) (providing for entry

of summary judgment if a motion and supporting materials “show that the

movant is entitled to it” and the opposing party “fails to properly address

another party’s assertion of fact”).

                                 IV. Analysis

      Under the Eighth Amendment, prisoners have a right to adequate

medical care and treatment, which includes mental health care and “a right to

be protected from self-inflicted injuries.” Watson v. Edelen, 76 F. Supp. 3d

1332, 1368 (N.D. Fla. 2015) (citing Cook ex rel. Estate of Tessier v. Sheriff of

Monroe Cnty., Fla., 402 F.3d 1092, 1115 (11th Cir. 2005)). “To establish

liability for a prisoner’s self-harm, under section 1983, the plaintiff must show

that the jail official displayed ‘deliberate indifference’ to the prisoner’s

                                       11
physically harming himself.” Id. (citation omitted); see Osterback v.

McDonough, 549 F. Supp. 2d 1337, 1349 (M.D. Fla. 2008) (“To establish an

Eighth Amendment violation for failure to protect against self-inflicted

injuries, a prisoner must show that the prison official(s) displayed deliberate

indifference to the prisoner’s threat of taking of his own life.”). Deliberate

indifference requires “three components: (1) subjective knowledge of a risk of

serious harm; (2) disregard of that risk; (3) by conduct that is more than mere

negligence.” Farrow v. West, 320 F.3d 1235, 1245 (11th Cir. 2003) (citations

omitted); see Patel v. Lanier Cnty. Ga., No. 19-11253, 2020 WL 4591270, at *9

n.10 (11th Cir. Aug. 11, 2020) (recognizing “a tension within [Eleventh Circuit]

precedent regarding the minimum standard for culpability under the

deliberate-indifference standard,” as some cases have used “more than gross

negligence” while others have used “more than mere negligence”; finding,

however, that it may be “a distinction without a difference” because “no matter

how serious the negligence, conduct that can’t fairly be characterized as

reckless won’t meet the Supreme Court’s standard” (citations omitted)).

      In cases involving suicide or attempted suicide,

            “[D]eliberate indifference requires that the defendant
            deliberately disregard ‘a strong likelihood rather than
            a mere possibility that the self-infliction of harm will
            occur.’” [Cook, 402 F.3d at 1115.] “[T]he mere
            opportunity for suicide, without more, is clearly
            insufficient to impose liability on those charged with
                                       12
            the care of prisoners.” Tittle v. Jefferson Cnty.
            Comm’n, 10 F.3d 1535, 1540 (11th Cir. 1994) (en
            banc). To be deliberately indifferent to a strong
            likelihood that the prisoner will harm himself, the
            official must be subjectively aware that the
            combination of the prisoner’s self-harm tendencies
            and the feasibility of self-harm in the context of the
            prisoner’s surroundings creates a strong likelihood
            that the prisoner will self-inflict harm. See Gish v.
            Thomas, 516 F.3d 952, 954-55 (11th Cir. 2008).

Watson, 76 F. Supp. 3d at 1368-69.

      The Court has reviewed the record. The uncontested evidence shows

Emanoilidis approached Buckman’s cell and advised Buckman that he would

address Buckman’s psychological emergency after Buckman complied with

correctional officials’ request to place him on property restriction. After the

other Defendants subjected Buckman to chemical agents, ordered a strip

search, and placed Buckman in a decontamination shower, Emanoilidis again

spoke with Buckman about his self-declared psychological emergency.

Buckman told Emanoilidis that he was experiencing extreme stress, hearing

voices, and having suicidal and homicidal thoughts that require his placement

in a SHOS cell. Emanoilidis determined that Buckman’s issue was a

security/management problem. Buckman disagreed with this assessment, and

immediately began cutting his left wrist in front of Emanoilidis. Then

Buckman was placed back into his cell on property restriction.

      Buckman alleges that Emanoilidis had only one option – place Buckman
                                      13
in a SHOS cell – otherwise, Emanoilidis acted deliberately indifferent. But

Emanoilidis’ decision to place Buckman back in a cell on property restriction

rather than in a SHOS cell is a difference of opinion between Buckman and

Emanoilidis, which fails to show deliberate indifference. See Bismark v.

Fisher, 213 F. App’x 892, 897 (11th Cir. 2007) (“[I]t is well established that ‘a

simple difference in medical opinion’ does not constitute deliberate

indifference.” (quoting Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir.

1989))). Nor did Emanoilidis have the time or opportunity to protect Buckman

from himself. Buckman testified in his deposition that before heading to the

decontamination shower in only his boxer shorts, he concealed a piece of metal

in his mouth and told none of the officers about the makeshift weapon. Motion

Ex. 2 at 61. Buckman showered and remained in the decontamination cell for

his second consultation with Emanoilidis. Right after Emanoilidis refused to

provide Buckman with his requested housing status, Buckman began to harm

himself in front of Emanoilidis. Buckman fails to present any evidence that

Emanoilidis had any way to know that Buckman possessed the makeshift

weapon much less that he had actual subjective knowledge of the weapon. Nor

has Buckman presented evidence from which a jury could reasonably conclude

that Emanoilidis was subjectively aware of a strong likelihood, given the

surrounding circumstances, that Buckman would inflict self-harm. As such,

                                       14
Buckman has failed to present a genuine issue for trial on the question of

whether Emanoilidis violated his Eighth Amendment constitutional right.

        In sum, after due consideration of the merits and the undisputed

evidence presented, the Court finds there is no genuine dispute as to any

material fact and that Emanoilidis is entitled to judgment as a matter of law.

        Accordingly, it is

        ORDERED AND ADJUDGED:

        1.    Defendant Emanoilidis’ Motion for Final Summary Judgment

(Doc. 45) is GRANTED.

        2.    The Clerk shall enter judgment for Defendant Emanoilidis,

terminate any pending motions, and close the file.

        DONE AND ORDERED at Jacksonville, Florida, this 28th day of June,

2021.




Jax-7
c:
Antonio Buckman, #Q09285
Counsel of Record


                                      15
